Citation Nr: 0936562	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-26 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ear disorder claimed as fungus infection of both ears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The Veteran's active military service extended from November 
1951 to November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
Veteran's attempt to reopen his claim for service connection 
for a fungus infection of both ears.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for fungus in the ears 
in March 1957.  The Veteran was notified of this decision 
that same month but did not file an application for review on 
appeal. 

2.  No competent evidence showing a diagnosis of any current 
disability resulting from a fungal infection to the ears 
during service has been received since the March 1957 RO 
decision.  


CONCLUSIONS OF LAW

1.  The March 1957 decision of the RO denying service 
connection for fungus in the ears is final.  38 U.S.C. § 709 
(1952); Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008 effective Jan. 
25, 1936, through Dec. 31, 1957.  

2.  Evidence received since the March 1961 rating decision is 
not new and material, and the Veteran's claim for service 
connection for a low back disorder is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Veteran was provided with this notice in a 
letter dated November 2005.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Veteran was provided this notice 
in a letter dated May 2006.  

Recently, the Court issued a decision which held that, in the 
context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). The Court further explained 
that the VCAA requires, in the context of a claim to reopen, 
that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  See Id.  
This notice was provided to the Veteran in the letter dated 
November 2005.  This letter provided the Veteran with the 
reasons for the prior denial and the type of evidence that 
would constitute new and material evidence.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file which includes, but is not limited to:  service 
treatment records; the Veteran's contentions; VA medical 
treatment records; and, VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the 
Veteran's claim to reopen a claim of entitlement to service 
connection for an ear disorder.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  This is commonly referred to as "direct" service 
connection as the disability in question occurred during 
service.  When a chronic disease identity is established in 
service, then a showing of continuity after discharge is not 
required.  Continuity of symptomatology is required only 
where the condition noted during service (or in a presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Establishing service connection for a disability requires the 
existence of a "current disability" and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Absent evidence of a current disease or injury, service 
connection cannot be granted.  See Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).

The RO denied service connection for fungus in the ears in a 
March 1957 rating decision.  The Veteran was notified of this 
decision in a letter dated that same month.  The law granted 
a period of one year from the date of notice of the result of 
the initial determination for the filing of an application 
for review on appeal; otherwise, that determination became 
final and is not subject to revision on the same factual 
basis. 38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs Regulation 
1008 effective Jan. 25, 1936, through Dec. 31, 1957.  
Accordingly, the decision denying service connection for a 
low back disorder is final.  

The evidence of record at the time of the March 1957 rating 
decision included the Veteran's service treatment records, a 
physician's letter dated February 1957, and a March 1957 VA 
Compensation and Pension examination report.  The service 
treatment records contained entrance and separation 
examination reports along with treatment records spanning the 
Veteran's period of service.  There is no indication in any 
of the service treatment records that the Veteran was treated 
for any fungal infection of the ears during service.  
Separation examination of the Veteran was conducted in 
November 1955.  Clinical evaluation of the Veteran's ears and 
ear drums was "normal," with not abnormalities noted by the 
examining physician.  

A February 1957 letter from his work-place physician 
indicates that upon entering employment in April 1956 the 
Veteran reported a negative medical history.  He was treated 
for an ear infection subsequent to service in August 1956.

In March 1957, a VA Compensation and Pension examination of 
the Veteran was conducted.  The Veteran reported being 
treated during service in 1953 for an infection of his ear 
canals and that he was treated on several other occasions 
during service.  He also reported being the post-service 
treatment for an ear infection in August 1956.  Physical 
examination of the Veteran's ears did not reveal any evidence 
of infection.  The diagnosis was no disease found.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself. Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In October 2005, the Veteran submitted a claim on a VA Form 
21-526.  He claimed service connection for hearing loss, 
tinnitus, and "fungus in ears."  Since the Veteran's claim 
for an ear infection had previously been denied, the issue 
becomes whether new and material evidence has been submitted 
to warrant the reopening of the claim.  On the claim form the 
Veteran did not indicate any treatment for the claimed fungus 
infection of the ears.  

The RO obtained copies of the Veteran's recent VA medical 
treatment records dating from 2000 to 2005.  These records 
reveal that the Veteran had numerous consultations with the 
audiology service for hearing aids to treat his complaints of 
hearing loss.  However, there is no evidence in any of the 
treatment records that the Veteran has any current diagnosis 
of ear infections.  In December 2005, a VA audiology 
Compensation and Pension examination of the Veteran was 
conducted in conjunction with his claims for hearing loss and 
tinnitus.  Otoscopy examination of the ear canals revealed 
clear external auditory canals.  There was no indication of 
any current infection of the ears indicated.  

In a May 2006 statement, the Veteran indicates that he had he 
had "an ear fungus condition treated for while in service . 
. . I've had ear problems while in the Navy and ever since I 
was discharged wearing (2) hearing aids now."  

The evidence received subsequent to the March 1957 RO rating 
decision is not new and material.  The Veteran's statements 
amount to the assertion that he was treated for an ear 
infection during service and that he has had recurrent ear 
infections ever since.  The Veteran is competent to testify 
to an injury during service and to his readily identifiable 
symptoms such as ear pain and discharge.  While lay testimony 
is competent to establish the occurrence of an injury, it is 
not competent to provide a medical diagnosis, nor can lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 (1993); 
See also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Chavarria v. Brown, 5 Vet. App. 468 (1993).

Even assuming that the Veteran was treated for ear infection 
during service, as he claims, there is no evidence of any 
current ear disability resulting from the claimed fungus 
infection during service.  The prior Compensation and Pension 
examination dated in 1957 reveals that the Veteran's ears 
were normal at that time with no evidence of disease.  The 
medical evidence received since the March 1957 rating 
decision does not reveal any current ear disability or 
infection.  The Board notes that the recent Compensation and 
Pension examination did reveal hearing loss and tinnitus, and 
service connection has been granted for these disabilities.  
However, there is no evidence of any disability resulting 
from an ear infection during service.  There is no medical 
evidence of any current ear disability resulting from any 
asserted fungal infection of the ears during service.  

All of the evidence submitted since the March 1957 RO rating 
decision denying service connection for a fungus infection of 
the ears merely serves to confirm that the Veteran does not 
have any current disability related to a fungal infection of 
the ears.  Based on the applicable law, regulations and court 
decisions, the additional evidence received since the March 
1957 RO decision is not new and material and does not provide 
the required evidentiary basis to reopen the Veteran's claim.  
The RO's prior denial of service connection remains final.  
See Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002; 38 C.F.R. § 3.156 (2008).

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition. 38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, while the Veteran's current claim for 
service connection for a fungal infection of the ears, he has 
also indicated the diagnosis otitis media.  However, there is 
simply no evidence of any current ear disability whether 
diagnosed as a fungal infection or otitis media.  Therefore 
the claim is based on the same claimed disease as before and 
therefore the same factual basis as the time the issue was 
last decided on the merits, new and material evidence is 
necessary to reopen the claim.  Id.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Thus, the Board must assess the Veteran's competence to 
report his continuity of ear infection, as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  In both Barr and Washington, the Court noted that a 
Veteran is competent to testify to factual matters of which 
he had first-hand knowledge, and citing its earlier decision 
in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2008).  As noted above, the Veteran is competent 
to testify as to having symptoms of ear pain and discharge 
and having recurrent ear infections.  However, this is 
specifically refuted by the March 1957 VA examination 
revealing normal ears with no evidence of infection, and the 
current VA examination reports and treatment records which 
also do not reveal any diagnosis of ear infection.  
Accordingly, the Veteran's assertions of a continuity of 
symptomatology of recurrent post-service ear infections lack 
a degree of credibility when compared to the available 
documented medical evidence of record.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection ear disorder 
claimed as fungus infection of both ears, that benefit 
remains denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


